Citation Nr: 0911924	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  09-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1942 to 
November 1945, and his decorations include the Purple Heart 
Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's scoliosis and degenerative disc disease of the 
lumbar spine, major psychoneurosis and hypochondriasis with 
manifestations of functional back pain, tinnitus, and 
bilateral hearing loss prevent him from engaging in 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a TDIU.  
Specifically, he has reported that, due to his back 
condition, he is unable to stand for any period of time or 
walk very far, and as such is unemployable.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total if it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of 1) a single service-connected disability 
ratable at 60 percent or more, or 2) as a result of two or 
more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 
4.16(a) (2008).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the Veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 
4.16(b) (2008).

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation. See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).

In this case, service connection is in effect for scoliosis 
and degenerative disc disease of the lumbar spine, rated as 
60 percent disabling; psychoneurosis and hypochondriasis with 
manifestations of functional back pain, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
bilateral hearing loss, rated as noncompensable.  The 
veteran's combined disability rating is 70 percent.  
Accordingly, he meets the percentage requirements of 38 
C.F.R. § 4.16 because his low back condition is rated at 60 
percent and his combined rating is 70 percent.  

A review of the record indicates that the Veteran retired 
from his job as a shoe repairman in 1982.   He subsequently 
worked part time as a security guard, but reported that he 
was unable to perform this work because of his back pain.  

A February 2008 VA orthopedic examination report indicates 
that the Veteran cannot stand for more than 30 to 45 minutes, 
has to stop walking after only one block, does not get out of 
bed until 10:30 a.m. because he has no strength, uses a cane 
and a back brace, and has severe weekly flare-ups of back 
pain that last for several hours.  The examiner also noted 
that the veteran's lumbar spine condition impacts the 
veteran's occupational activities insofar as he has decreased 
mobility, problems with lifting and carrying, and pain.  He 
further noted that this disability impacts the veteran's 
activities of daily living because it prevents him from doing 
chores and has a mild impact on his ability to shop.  
Finally, the examiner reported that the Veteran was 
previously employed as a shoe repairman, but that due to his 
back condition, he could not stand for a prolonged period of 
time, as was required to operate shoe repair machines.  

VA treatment records indicate that, due to his back 
condition, which has progressively worsened, the Veteran is 
unable to walk more than a few yards, has severe daily flare-
ups of back pain during which he must rest, and has severe, 
constant back pain that radiates into his lower extremities.  

Additionally, a December 2008 VA psychiatric examination 
report indicates that the Veteran becomes mildly to 
moderately nervous and anxious approximately three days a 
week.  The Veteran reported that even when taking sleeping 
aids, he has poor sleep and wakes up at least twice during 
the night.  The Veteran also reported that he has occasional 
flare-ups of mood during which he looses his temper.  Based 
on his examination of the Veteran, the examiner assigned him 
a Global Assessment of Functioning (GAF) score of 60, which 
is indicative of moderate symptomatology (such as occasional 
panic attacks) and moderate difficulty in social and 
occupational functioning (such as few friends and conflicts 
with peers or co-workers).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV at 47 (American Psychiatric 
Association 1994).

On this record, in particular the recent reports that the 
Veteran can stand for no longer than 30 to 45 minutes and is 
unable to walk more than a few yards due to his back 
disability, as well as the recent assignment of a GAF score 
of 60 related to his psychiatric disability, the Board finds 
that reasonable doubt exists as to whether the Veteran is 
able to secure and follow substantially gainful employment as 
a result of his service-connected disabilities.  With 
application of the doctrine of the benefit of the doubt, the 
Board grants the claim of entitlement to TDIU.  38 U.S.C.A. 
§ 5107(b) (West 2002).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As the claim 
for a TDIU has been granted, any failure with respect to the 
duty to notify or assist is nonprejudicial.    


ORDER

A total disability rating based on individual unemployability 
is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


